Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of May 23, 2019, is made and entered into between and
among HomeAmerican Mortgage Corporation, a Colorado corporation (the “Seller”),
and U.S. Bank National Association, as administrative agent and representative
of itself as a Buyer and the other Buyers (in such capacity, the “Agent”) and as
a Buyer (in such capacity, “U.S. Bank”).

 

RECITALS:

 

A.     The Seller, U.S. Bank, and the Agent are parties to an Amended and
Restated Master Repurchase Agreement dated as of September 16, 2016 (as amended
by that certain First Amendment to Amended and Restated Master Repurchase
Agreement dated as of August 10, 2017, that certain Second Amendment to Amended
and Restated Master Repurchase Agreement dated as of August 9, 2018, and as
further amended, restated or otherwise modified from time to time, the
“Repurchase Agreement”).

 

B.     The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

 

AGREEMENT:

 

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.      Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.

 

Section 2.      Amendments.

 

2.1.     The following definitions set forth in Section 1.2 of the Repurchase
Agreement are added or amended and restated, as applicable, to read in their
entireties as follows:

 

 

--------------------------------------------------------------------------------

 

 

“Buyers’ Margin Percentage” means:

 

(i)     for all Purchased Loans except Mortgage Loans (USBHM), Jumbo Mortgage
Loans, Super Jumbo Mortgage Loans, High LTV Mortgage Loans, and Second Mortgage
Loans (USBHM), ninety-eight percent (98%);

 

(ii)     for Mortgage Loans (USBHM), other than Second Mortgage Loans (USBHM),
ninety-nine percent (99%);

 

(iii)     for Second Mortgage Loans (USBHM), ninety-eight percent (98%).

 

(iv)     for other Jumbo Mortgage Loans, ninety-five percent (95%);

 

(v)     for other Super Jumbo Mortgage Loans, ninety-five percent (95%); and

 

(vi)     for High LTV Mortgage Loans, ninety-three percent (93%).

 

Notwithstanding the foregoing, subject to the next sentence, for Conforming
Mortgage Loans that are FHA-insured, the Buyers’ Margin Percentage shall, as of
any date of determination, be as set forth in the table below based on the HUD
Compare Ratio calculated as of the end of the most recent month for which the
Seller has furnished the certificate required by Section 16.3(c):

 

HUD Compare Ratio

Buyers’ Margin Percentage

Less than or equal to 1.60 to 1.00

98%

Greater than 1.60 to 1.00 but less than or equal to 1.80 to 1.00

75%

Greater than 1.80 to 1.00 but less than or equal to 2.00 to 1.00

50%

Greater than 2.00 to 1.00

0%

 

Notwithstanding the foregoing, (a) any reduction to the Buyers’ Margin
Percentage contemplated by the preceding sentence shall be made only at the
option of the Agent exercisable on or after the first day following the delivery
of the applicable certificate, and (b) if the Seller has not timely furnished
the certificate required by Section 16.3(c) for any month, then, at the option
of the Agent, until the first day following the delivery of such certificate for
such month, the Buyers’ Margin Percentage for FHA-insured Conforming Mortgage
Loans shall be calculated as if the HUD Compare Ratio were greater than 2.00 to
1.00.

 

2

--------------------------------------------------------------------------------

 

 

“LIBOR Margin” means 1.85%.

 

“Jumbo Mortgage Loan” means a conventional Mortgage Loan secured by a first Lien
Mortgage that would otherwise be eligible for Agency sale with respect to
documentation as to income and asset values, except that the Purchase Value is
more than the maximum Agency loan amount but not more than One Million Dollars
($1,000,000).

 

“Super Jumbo Mortgage Loan” means a fully documented first Lien Mortgage Loan
that would be a Jumbo Mortgage Loan except that the Purchase Value is greater
than One Million Dollars ($1,000,000).

 

“Termination Date” means the earlier of (a) May 21, 2020, or (b) the date when
the Buyers’ Commitments are terminated pursuant to this Agreement, by order of
any Governmental Authority or by operation of law.

 

2.2.     Wet Sublimit. Section 4.2(b) of the Repurchase Agreement is amended and
restated to read in its entirety as follows:

 

(b)     The outstanding Purchase Prices of all Purchased Loans that are Wet
Loans shall not exceed (x) sixty-five percent (65%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) thirty-five percent (35%) of the Maximum Aggregate Commitment on any other
day (the “Wet Loans Sublimit”).

 

2.3.     Facility Fee. Section 9.1 of the Repurchase Agreement is amended and
restated to read in its entirety as follows:

 

9.1. Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) monthly, in arrears, a facility fee (the “Facility
Fee”) in an amount equal to the sum of twelve and a half one hundredths of a
percent (0.125%) per annum of the Maximum Aggregate Commitment, as in effect
from time to time, for the period from the Effective Date to the Termination
Date, computed for each calendar month or portion thereof from the Effective
Date to the Termination Date. The Facility Fee shall be payable monthly in
arrears and shall be due and payable no later than the ninth (9th) day of each
month. The Facility Fee is compensation to the Buyers for committing to make
funds available for revolving purchases of Eligible Loans on the terms and
subject to the conditions of this Agreement, and are not compensation for the
use or forbearance or detention of money. Each calculation by the Agent of the
amount of the Facility Fee shall be conclusive and binding absent manifest
error.

 

2.4.     Exhibits and Schedules. Schedule AI to the Repurchase Agreement is
amended and restated to read in its entirety as set forth on Schedule AI hereto.

 

Section 3.     Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:

 

3.1.     delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original;

 

3

--------------------------------------------------------------------------------

 

 

3.2.     delivery to the Agent of a certificate by the Secretary or Assistant
Secretary of the Seller (i) certifying that the resolutions adopted by the
Seller’s board of directors on September 12, 2016, remain in full force and
effect, authorizing the Seller to enter into this Amendment, (ii) certifying
that there has been no amendment to the Articles of Incorporation of the Seller
since true and accurate copies of the same were delivered to the Agent as of
November 12, 2008, (iii) certifying that there has been no amendment to the
By-Laws of Seller since true and accurate copies of the same were delivered to
the Agent as of November 12, 2008, and (iv) a certification as to the
incumbency, names, titles, and signatures of the officers of the Seller
authorized to execute this Amendment and the other instruments executed by the
Seller in connection with this Amendment; and

 

3.3.     delivery to the Agent of such other documents as it may reasonably
request.

 

Section 4.     Miscellaneous.

 

4.1.     Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.

 

4.2.     Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

4.3.     Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

 

4.4.     Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

 

4.5.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4.6.     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

 

4

--------------------------------------------------------------------------------

 

 

4.7.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.8.     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.9.     ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------

 

 

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

 

 

SELLER AND SERVICER:

 

 

HOMEAMERICAN MORTGAGE

CORPORATION, as Seller and Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Ludwell Jones IV

 

 

Name: L. Ludwell Jones IV
Title: Vice President and Treasurer

 

 

 

 

AGENT AND BUYER:

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Agent and Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin D. Jenkins

 

 

Name: Edwin D. Jenkins

Title: Senior Vice President

 

 

 

 

Signature Page

Third Amendment

 

--------------------------------------------------------------------------------

 

 

SCHEDULE AI
TO Master Repurchase Agreement

APPROVED INVESTORS

 

Investor

S&P CP Rating

Moody’s CP

Rating

Related Parent

Company

Product Eligibility

Caliber Home Loans

N/A

N/A

 

Conforming

Colorado Housing and Finance Authority

N/A

N/A

 

Conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

N/A

N/A

 

Conforming

Flagstar Bank

N/A

N/A

 

Conforming

Federal National Mortgage Assoc. (FNMA)

N/A

N/A

 

Conforming

Government National Mortgage Assoc. (GNMA)

N/A

N/A

 

Conforming

Planet Home Lending, LLC f/k/a HomeBridge Financial Services

N/A

N/A

 

Conforming

JPMorgan Chase Bank (and J.P. Morgan Mortgage Acquisition Corp)

A-1

P-1

JPMorgan Chase & Co.

Conforming/non-conforming

PennyMac Loan Services, LLC

N/A

N/A

PennyMac Corp.

Conforming/non-conforming

Plaza Home Mortgage, Inc.

N/A

N/A

 

Conforming

Redwood Residential Acquisition Corporation

N/A

N/A

Redwood Trust, Inc.

Conforming/non-conforming

SunTrust Mortgage, Inc.

A-2

P-2

Suntrust Banks, Inc.

Conforming/non-conforming

U.S. Bank Home Mortgage

A-1

P-1

U.S. Bank National Association

Conforming/non-conforming

Wells Fargo Bank, N.A.

A-1

P-1

Wells Fargo & Co.

Conforming/non-conforming

 

AI-1